Citation Nr: 0803697	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from September 1966 to April 1969.

Service connection for PTSD was granted in an August 2003 
rating decision; a 30 percent disability rating was assigned, 
effective January 27, 2003.  The veteran filed a notice of 
disagreement in regards to the August 2003 rating decision, 
requesting review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and increased the 
veteran's service-connected PTSD to 50 percent disabling in a 
December 2003 statement of the case (SOC).  

A December 2003 rating decision implemented the findings of 
the DRO, increasing the service-connected PTSD to 50 percent 
disabling, effective January 27, 2003.  The veteran filed a 
notice of disagreement with the December 2003 rating 
decision, again requesting DRO review.  After a de novo 
review of the claim, the DRO confirmed the RO's findings and 
continued the veteran's service-connected PTSD at 50 percent 
disabling in a December 2005 statement of the case.  The 
veteran perfected his appeal with the timely submission of 
his substantive appeal (VA Form 9) in January 2006. 

In December 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.



Withdrawn appeal

The above-referenced August 2003 rating decision also granted 
service connection for residuals of a shell fragment wound of 
the left knee and assigned a noncompensable (zero percent) 
disability rating, which the veteran initially appealed.  A 
November 2006 SSOC increased the service-connected shell 
fragment wound to 10 percent disabling, and the veteran 
subsequently withdrew his appeal of the claim.  See the 
December 2007 hearing transcript, page 2.  The issue of 
entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the left knee is 
therefore no longer in appellate status and will be discussed 
no further herein.  See 38 C.F.R. § 20.204 (2007).

Issues not on appeal

The veteran has made a number of statements to the effect 
that his service-connected PTSD precludes his employability.  
See, e.g., the January 2006 substantive appeal; see also the 
December 2007 hearing transcript, page 9.  It appears the 
veteran may be claiming entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The Board believes that the 
matter is not ripe for appellate review, particularly in 
light of the fact that PTSD is not the veteran's only 
service-connected disability.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12- 2001 (July 6, 2001).  This issue is therefore 
referred to the RO for appropriate action.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Additionally, a January 2007 rating decision granted a total 
temporary evaluation for a period of hospitalization over 21 
days for service-connected PTSD.  To the Board's knowledge, 
the veteran has not disagreed with that decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by nightmares, 
problems sleeping, obsessive rituals which interfere with 
routine activities, difficulty in adapting to stressful 
circumstances, and difficulty in establishing and maintaining 
effective relationships.  The evidence does not show his PTSD 
to be manifested by suicidal ideation; speech which is 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation or neglect 
of personal appearance and hygiene. 

2.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2007).   

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated March 20, 2006 as well as the March 
2007 SSOC, which will be further detailed in the Dingess 
portion below.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
March 4, 2003.  Specifically, the veteran was advised in the 
March 2003 letter that VA would assist him with obtaining 
"such things as medical records, employment records, or 
records from other Federal agencies."  The letter 
specifically indicated that outpatient record from the 
Cincinnati VA Medical Center (VAMC) had been requested on his 
behalf.  The March 2003 letter further indicated that a VA 
examination would be scheduled if necessary to adjudicate his 
claim.  With respect to private treatment records, the March 
2003 letter informed the veteran that VA would request these 
records pending his completion of VA Form 21- 4142, 
Authorization and Consent to Release Information, or that he 
could obtain private records on his own and submit them to 
the RO. 

The March 2003 letter further emphasized: "You must give us 
enough information about these records so that we can request 
them from the person or agency that has them.  It's still 
your responsibility to support your claim with appropriate 
evidence" [Emphasis as in original].  

Additionally, the March 2003 VCAA letter specifically 
requested of the veteran: "Please tell us about any 
additional information or evidence that you want us to try to 
get for you."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-reference March 2006 letter as well as 
the March 2007 SSOC, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the March 2006 
letter and March 2007 SSOC as to examples of evidence that 
would be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter and 
March 2007 SSOC instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.    

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the March 
2006 VCAA letter and the March 2007 SSOC and his claim was 
readjudicated in the August 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  See Bernard, 
supra.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA medical 
treatment of the veteran.  He was also afforded VA 
examinations in June 2003 and August 2006.  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate psychiatric examinations 
and rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified before the 
undersigned at a personal hearing in December 2007.

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Schedular rating

The veteran's service-connected PTSD is currently rated 50 
percent disabling.  For reasons stated in detail below, a 
careful review of the medical and other evidence of record by 
the Board leads to the conclusion that the veteran does not 
manifest symptoms which would warrant a higher disability 
rating under Diagnostic Code 9411.

With respect to the criteria for the 70 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

There is little evidence of suicidal ideation.  Though the 
June 2003 VA examination report indicated "chronic suicidal 
ideations," the veteran went on to say "he never would take 
his own life."  Fleeting thoughts of suicide were also noted 
in May 2006, August 2006, and April 2007 VA outpatient 
records; however, the veteran also indicated no plan or 
current intent at these times.  Moreover, the veteran 
specifically denied thoughts of suicide in VA outpatient 
records dated in December 2002, January 2003, February 2003, 
March 2003, April 2003, October 2004, November 2004, December 
2004, January 2005, February 2005, April 2005, May 2005, June 
2005, July 2005, August 2005, September 2005, October 2005, 
November 2005, December 2005, January 2006, February 2006, 
May 2006, June 2006, August 2006, October 2006 and December 
2006.  Accordingly, as the majority of the current objective 
evidence demonstrates that suicidal ideation is not present, 
such cannot be conceded.  

With respect to obsessional rituals which interfere with 
routine activities, a September 2003 statement from M.E.S., 
Ph.D., who treats the veteran at the Cincinnati VAMC, 
indicates that veteran "awakens nightly after about 2 hours 
of sleep (usually due to a nightmare) and spends the next 2 
hours checking windows, doors, locks, the outside, etc.," 
and the veteran testified to the same.  
See the December 2007 hearing transcript, page 8.  
Additionally, a number of VA outpatient treatment records 
indicate a diagnosis of obsessive compulsive personality 
disorder (OCPD).  Accordingly, the Board will concede the 
presence of obsessional rituals which interfere with routine 
activities.

With respect to the veteran's speech, VA outpatient records 
dated in December 2002, January 2003, February 2003, noted 
the veteran's speech to be within normal limits.  The Board 
acknowledges VA outpatient records dated in January 2003, 
March 2003, April 2003, October 2004, April 2005, July 2005, 
May 2006, which indicated the veteran's speech was 
"pressured;" however, there is no indication from these 
records that the veteran's speech was "intermittently 
illogical, obscure, or irrelevant" as required for the 
assignment of a 70 percent disability rating.  In any event, 
the notations of "pressured" speech are more conducive to 
the veteran's currently-assigned 50 percent disability 
rating, as detailed in the law and regulations above.  
Accordingly, speech that is intermittently illogical, 
obscure, or irrelevant cannot be conceded in the instant 
case.

There is also no evidence of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively in the objective medical 
evidence.  Though the veteran evidences recurrent panic 
attacks and chronic depression, there is no indication that 
such affect his ability to function.  Moreover, the veteran's 
panic attack and depression symptoms fit squarely in the 
criteria for the veteran's current 50 percent rating.  
Accordingly, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively cannot be conceded.

There is also no evidence of impaired impulse control.  
Though the veteran reports "issues with anger," the record 
is negative for any objective evidence of problems with 
impulse control.  See the December 2007 hearing transcript, 
page 6.  Indeed, the veteran himself indicated in a January 
2003 VA outpatient record that though he previously engaged 
in assaultive behavior, he currently exhibited "better anger 
management."  Similarly, during his June 2003 VA 
examination, the veteran reported a history of "impulsively 
taking off on fishing trips by himself, as well as impulsive 
eating;" however, these impulse problems have since resolved 
per the veteran's own report.  Moreover, a subsequent October 
2004 VA outpatient record indicated that the veteran was "no 
risk for acting out behavior," and there is no other 
indication of impulse problems in the current record.  
Impaired impulse control is therefore not conceded.

There is similarly no evidence of spatial disorientation or 
neglect of personal appearance and hygiene.  The veteran was 
described as alert and oriented in VA outpatient records 
dated in January 2003, March 2003, April, 2003, October 2004, 
April 2005, July 2005, May 2006 and October 2006, as well as 
the June 2003 VA examination report.  Additionally, he was 
described as appropriately dressed and groomed in VA 
outpatient records dated in December 2002, January 2003, 
February 2003, March 2003, April 2003, October 2004, April 
2005, July 2005 and May 2006.  Accordingly, spatial 
disorientation or neglect of personal appearance and hygiene 
cannot be conceded.

With respect to difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and 
inability to establish and maintain effective relationships,
the veteran indicated that he left his place of employment in 
2002 due to "increased anxiety."  Additionally, M.E.S. 
stated in September 2003 that the veteran's PSTD symptoms 
"have significantly impaired his relationships, his capacity 
for employment, and his psychological well-being."  The 
veteran has been married four times, and has testified that 
he does not socialize with other people.  
See the December 2007 hearing transcript, pages 5-6.  
Finally, the veteran's GAF scores, which have ranged from 44 
to 62, with the most recent score of 50 in August 2006, are 
indicative of serious deficiency in this area.  The Board 
will therefore concede difficulty in adapting to stressful 
circumstances and difficulty in establishing and maintaining 
effective work and social relationships. 

In sum, the veteran evidences obsessive rituals which 
interfere with routine activities, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  However, this is only 
three of the nine criteria for a 70 percent disability rating 
under 38 C.F.R. § 4.130.  As such, the competent medical 
evidence does not indicate that the assignment of a 70 
percent disability rating would be appropriate.  

The record also indicates that the veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, memory loss for names 
of close relatives, own occupation or own name, or inability 
to perform activities of daily living.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 50 percent evaluation.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected PTSD has not changed appreciably since the 
veteran filed his claim.  There are no medical findings or 
other evidence which would allow for the assignment of a 
disability rating in excess of 50 percent at any time during 
the period of time here under consideration.  Based on the 
record, the Board finds that a 50 percent disability rating 
was properly assigned for the entire period from the date of 
service connection, January 27, 2003.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96.  Although the veteran did not raise 
the matter of his entitlement to an extraschedular rating, 
the DRO adjudicated the matter of the veteran's entitlement 
to an extraschedular rating in the December 2005 SOC.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected PTSD, and the Board has 
been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalization for his PTSD.  Moreover, none of the 
VA examination reports or VA treatment records has identified 
symptomatology indicative of marked interference with 
employment beyond that contemplated in the schedular 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no other factor which takes the disability 
outside the schedular rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2007).  Accordingly, referral of this issue to appropriate 
VA officials for consideration of an extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 50 percent currently 
assigned for his service-connected PTSD.  The benefit sought 
on appeal is accordingly denied.  




ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


